[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                     APR 6, 2011
                               No. 10-14646                          JOHN LEY
                           Non-Argument Calendar                       CLERK
                         ________________________

                     D.C. Docket No. 0:09-cr-60099-JIC-1

UNITED STATES OF AMERICA,

                                  llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                                     versus

PATRICE THOMAS,

                               llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (April 6, 2011)

Before WILSON, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Patrice Thomas appeals her 7-month sentence imposed after her probation

was revoked pursuant to 18 U.S.C. § 3565(a). Thomas argues that her sentence
was substantively unreasonable because her crime leading to her revocation was

minor, her probation history was otherwise clean, she accepted responsibility, and

all parties had agreed that the proper punishment was an anti-theft program.

      Upon review of the record and consideration of the parties’ briefs, we affirm

Thomas’s sentence. The sentence fell in the middle of the applicable 4–10 month

guideline range, and we ordinarily expect guideline sentences to be reasonable.

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per curiam). And

Thomas’s sentence achieved the purposes of sentencing as stated in § 3553(a).

The term of imprisonment, anti-theft program, and restitution deterred Thomas,

protected the public from further crimes, took into account the nature of the

offense and the characteristics of Thomas, provided Thomas with needed

correctional treatment, and provided compensation to Thomas’s victim. The

district court did not abuse its discretion. Accordingly, we affirm Thomas’s

sentence.

      AFFIRMED.




                                         2